*158The opinion of the court was delivered by
Gij/keson, P. J. :
This proceeding ivas brought to review the judgment of the district court of Doniphan county on proceedings in error in that court to review a judgment of the probate court of said county. The right to review is challenged upon the ground that the record is insufficient. The petition in error is' founded upon a transcript, and the clerk in his certificate thereto certifies: “That the within and foregoing is a true copy of the case of Benjamin F. Heaston, administrator of the estate of Jacob Heaston, v. Jacob Miller, and Jacob Miller, guardian of Elizabeth Miller, and Jacob G. Heaston, as the same appears of record in this court.” The certificate fails to show that the record contains a complete transcript of the proceedings in the case, and, as a matter of fact, an inspection of the record discloses that all the proceedings had are not contained in the transcript, and there is nothing to show that the proceedings in either court (probate or district) are full and complete. Nothing short of a full transcript of all the proceedings is sufficient, and that it is a full transcript must appear from the certificate of the clerk. (Westbrook v. Schmaus, 51 Kas. 214.)
From our examination of the record, we think the judgment of the court below is correct. The proceedings will be dismissed.
All the Judges concurring.